Exhibit 10.12(c)

SECOND AMENDMENT TO CONFIDENTIALITY, NON-SOLICITATION
AND NON-COMPETITION AGREEMENT
THIS SECOND AMENDMENT TO CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT ("Non-Compete Amendment") is made effective as of January 1, 2015 (the
"Effective Date"), by and between EQT Corporation (together with its subsidiary
companies, the "Company") and Randall L Crawford ("Employee") and amends the
Confidentiality, Non-Solicitation and Non-Competition Agreement, dated as of
September 8, 2008, by and between the Company and Employee which was amended by
the Amendment to Confidentiality, Non-Solicitation and Non-Competition Agreement
dated January 1, 2014.
W I T N E S S E T H:
WHEREAS, the Company and Employee entered into the Confidentiality,
Non-Solicitation and Non-Competition Agreement on or about September 8, 2008 and
the Company and Employee agreed to amend the Confidentiality, Non-Solicitation
and Non-Competition Agreement, by entering into the Amendment to
Confidentiality, Non-Solicitation and Non-Competition Agreement dated January 1,
2014 (collectively, the “Agreement”);
WHEREAS, the Agreement authorized the parties to amend the Agreement by a
written instrument signed by both parties;
WHEREAS, the Company and Employee express their intent to modify the Agreement
in accordance with the terms of this Non-Compete Amendment and to incorporate
this Non-Compete Amendment into the Agreement;
WHEREAS, Employee understands that his/her receipt of performance awards in
respect of 2015 under the EQT Corporation 2014 Long Term Incentive Plan (the
“2014 LTIP”), including without limitation the 2015 Executive Performance
Incentive Program ("2015 EPIP") will not be effective unless he/she accepts the
terms and conditions of this Non-Compete Amendment no later than 45 days after
the Effective Date;
NOW, THEREFORE, the Company and Employee, intending to be legally bound, hereby
agree as follows:
1.On the Effective Date, the Company granted performance awards to Employee
under, and subject to the terms and conditions of, the 2014 LTIP, the 2015 EPIP
and certain other documents. Such grant is effective only if Employee accepts
the terms and conditions of this Non-Compete Amendment no later than 45 days
after the Effective Date.
2.    The parties agree to amend the Agreement by deleting Section 3 of the
Agreement and substituting the following:
3.    Severance Benefit. If the Employee’s employment is terminated by the
Company for any reason other than Cause (as defined below) or if the Employee
terminates his/her employment for Good Reason (as defined below), the Company
shall provide Employee with the following:
(a) A lump sum payment payable within 60 days following Employee’s termination
date equal to twelve (12) months of Employee’s base salary in effect at the time
of such termination, or immediately prior to the event that serves as the basis
for termination for Good Reason;
(b) A lump sum payment payable within 60 days following Employee’s termination
date equal to the product of (i) twelve (12) and (ii) 100% of the then-current
Consolidated Omnibus Budget Reconciliation Act of 1985 monthly rate for family
coverage; and
(c) A lump sum payment payable within 60 days following Employee’s termination
date equal to $35,000.00.
The payments provided under this Section 3 shall be subject to applicable tax
and payroll withholdings, and shall be in addition to any payments and/or
benefits to which the Employee would otherwise be entitled under the EQT
Corporation Severance Pay Plan (as amended from time to time). The Company’s
obligation to provide the payments and benefits under this Section 3 shall be
contingent upon the following:
(a) Employee’s execution of a release of claims in a form acceptable to the
Company; and
(b) Employee’s compliance with his/her obligations hereunder, including, but not
limited to, Employee’s obligations set forth in Sections 1 and 2.
Solely for purposes of this Agreement, “Cause” as a reason for the Employee’s
termination of employment shall mean: (i) the conviction of a felony, a crime of
moral turpitude or fraud or having committed fraud, misappropriation or
embezzlement in connection with the performance of his/her duties hereunder;
(ii) willful and repeated failures to substantially perform his/her assigned
duties; or (iii) a violation of any provision of this Agreement or express
significant policies of the Company.
Solely for purposes of this Agreement, termination for “Good Reason” shall mean
the Employee’s resignation within 90 days after: (i) being demoted; or (ii)
being given notice of a reduction in his/her annual base salary (other than a
reduction of not more than 10% applicable to all senior officers of the
Company).
3.    The parties agree to insert a new Section 13 to read as follows:
13.    Internal Revenue Code Section 409A.
(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. Nevertheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed. Neither the Company nor its directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by Employee as a result of the
application of Section 409A of the Code.
(b)    Separation from Service. For purposes of the Agreement, the term
“termination,” when used in the context of a condition to, or the timing of, a
payment hereunder, shall be interpreted to mean a “separation from service” as
such term is used in Section 409A of the Code.
(c)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
under this Agreement by reason of Employee’s separation from service during a
period in which Employee is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Company under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):
(i) the amount of such Non-Exempt Deferred
Compensation that would otherwise be payable during the six-month period
immediately following Employee’s separation from service will be accumulated
through and paid or provided on the first day of the seventh month following
Employee’s separation from service (or, if Employee dies during such period,
within thirty (30) days after Employee’s death) (in either case, the “Required
Delay Period”); and


(ii) the normal payment or distribution schedule for any
remaining payments or distributions will resume at the end of the Required Delay
Period.


For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.


(d)    Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on Employee’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within
sixty (60) days after the date of termination; failing which such payment or
benefit shall be forfeited. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, and if such 60-day period begins in one calendar year and
ends in the next calendar year, the payment or benefit shall not be made or
commence before the second such calendar year, even if the release becomes
irrevocable in the first such calendar year. In other words, Employee is not
permitted to influence the calendar year of payment based on the timing of
his/her signing of the release.
4.    Section 13, which existed in the Agreement prior to the Non-Compete
Amendment, remains in full force and effect and becomes Section 14 in the
amended Agreement.
5.    This Non-Compete Amendment is hereby incorporated into the Agreement.
Except as expressly amended by this Non-Compete Amendment, all provisions of the
Agreement shall remain in full force and effect.
1.    This Non-Compete Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
2.    The parties acknowledge that this Non-Compete Amendment is a written
instrument and that by their signatures below they are agreeing to the terms and
conditions contained in this Non-Compete Amendment.


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Non-Compete Amendment as of the date first above written.


EQT Corporation
    


By:    /s/ Charlene Petrelli      


Name: Charlene Petrelli


Title: Vice President and Chief Human
             Resources Officer
Employee:




 /s/ Randall L. Crawford
Randall L Crawford




1